DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 9-13 and 17 are pending.
Claim 17 is currently amended.
Claims 1-8 and 14-16 were cancelled.
Claims 9-13 and 17 have been examined.

Priority
This application is a DIV of 14/920,392 filed on 10/22/2015 (PAT 10335452)
14/920,392 has PRO 62/151,384 filed on 04/22/2015
14/920,392 has PRO 62/068,357 filed on 10/24/2014

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment to claim 17 overcomes the rejection.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows. 
The specification disclosed the term “a non-ischemic adverse event” [0098], but the specification fails to provide a sufficient/representative number of medical symptoms associated with non-ischemic adverse events during terlipressin  of a patient having hepatorenal syndrome type 1 (HRS-1) as claimed for the reasons as follows.
(i) 	The specification did not provide a representative number of non-ischemic adverse event.
Applicant disclosed a possible side effect after terlipressin  comprising vomiting, abdominal pain, nausea, diarrhea, intestinal ischemia, dyspnea, sneezing, pulmonary edema and fluid overload [0022], but the limited examples disclosed in the specification do not represent the entire genus of non-ischemic adverse events after terlipressin  as claimed. Thus, the specification failed to satisfy the written description requirements.
(ii)	The specification did not establish relationship between terlipressin  and a particular non-ischemic adverse event after terlipressin . Each individual patient may or may not have a particular non-ischemic adverse event after terlipressin  and each side effect of terlipressin treated patient is distinct. Since the specification did not establish relationship between terlipressin  and a particular non-ischemic adverse event for a patient after terlipressin , the specification failed to satisfy written description requirements.
Thus, the specification failed to satisfy written requirements, and claims 9-13 and 17 are rejected under 35 U.S.C. 112(a).
Applicant Arguments
Ischemia is a well-defined1 medical event that is well-known to all medical professionals and therefore would be well-known to one of skill in the art. Therefore, a non-ischemic event would be well-known to one of ordinary skill in the art (Remarks, p4, last para bridging to p5, para 1).
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive because (a) a non-ischemic side effect event after terlipressin in a patient is unpredictable and each side effect of terlipressin treated patient may not be the same as evidenced by Glypressin showing “if you notice any side effects not listed in this leaflet, please tell your doctor” (p12, para 1, Read all of this leaflet carefully before you start using this medicine) and (b) applicant did not show any evidence to support the assertion that the entire genus of a non-ischemic event after terlipressin is well-known to one of ordinary skill in the art. Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 9-10 and 17 are rejected under 35 U.S .C. 103 as being unpatentable over Thabut et al. (HEPATOLOGY 2007;46: 1872-1882, previously cited 4/23/2020) in view of Boyer et al. (Journal of Hepatology. 2011; 55: 315-321, previously cited 4/23/2020), in view of GLYPRESSIN leaflet (Perring pharmaceuticals-2010, previously cited 4/23/2020), and in view of Peterson et al. (US 2013/0131156 A1, cited 2/22/2022).
Claim 9 is drawn to a method for treating HRS-1 with terlipressin as follows.

    PNG
    media_image1.png
    760
    728
    media_image1.png
    Greyscale

Thabut et al. teach  of hepatorenal syndrome (HRS) with terlipressin and albumin (p1874, para 1, Management of Renal Failure). Thabut et al. teach HRS refers to type 1 HRS (p1874, col 2, para 3-2. HRS) and the treated HRS patients having systemic inflammatory response syndrome (SIRS) with or without infection shown as follows (p1877, Table 3).

    PNG
    media_image2.png
    155
    857
    media_image2.png
    Greyscale

Thabut et al. further teach the systemic inflammatory response syndrome (SIRS) criteria comprising (1) core temperature ≥ 38°C (100.4°F) or ≤ 36°C (96.8°F), (2) a heart rate > 90 beats/minute, (3) a respiratory rate ≥ 20 breaths/minute or partial arterial carbon dioxide pressure (PaCO2) of ≤ 32 mm Hg or the use of mechanical ventilation for an acute respiratory process; or (4) a white blood cell count of ≥12,000/mm3 or ≤ 4000/mm3 (pl873, col 1, Systemic Inflammation, last para bridging to col 2, para 1), reading on a method of treating HRS-1 patient having SIRS symptom without infection (no overt sepsis, septic shock, or uncontrolled infection) with a dose of terlipressin.

    PNG
    media_image3.png
    302
    560
    media_image3.png
    Greyscale
Similarly, Boyer et al. teach administration of terlipressin plus albumin is effective to treat HRS-1 (p315, col 1, Background & Aims; p3l8, Fig 1). Boyer et al. teach serum creatinine is measured just before terlipressin of day 1 as follows (p319, Fig 2, legend), reading on the limitation of measuring baseline serum creatinine level (untreated) prior to starting  with terlipressin. Boyer et al. show treating the patient with terlipressin and measuring the patient's serum creatinine level before , and observing the serum creatinine level in the blood of the patient decreased upon  with terlipressin (p319, Fig 2). Because both references teach the use of terlipressin to treat HRS-1 in patients, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to measure serum creatinine level before and after terlipressin  to track the progress of the HRS-1 patients in response to terlipressin  as taught by Boyer’s figure 2.
Thabut et al. in view of Boyer et al. do not explicitly teach a non-ischemic adverse event after terlipressin treatment.
GLYPRESSIN (synonym of terlipressin) leaflet teaches Terlipressin can cause various non-ischemic adverse events comprising nervous system disorder of headache, gastrointestinal disorder of diarrhea, nausea, and vomiting (p3-4, Undesired effects Table). Glypressin teaches “if you notice any side effects not listed in this leaflet, please tell your doctor” (p12, para 1, Read all of this leaflet carefully before you start using this medicine). Thus, one of ordinary skill in the art would have known common non-ischemic adverse events comprising nervous system disorder of headache, gastrointestinal disorder of diarrhea, nausea, and vomiting after terlipressin treatment (p3-4, Undesired effects Table).
Thabut et al. in view of Boyer et al. and GLYPRESSIN do not explicitly teach interruption of a non-ischemic adverse event followed by restarting the treatment at the same dose or a lower dose of terlipressin after the non-ischemic adverse event is resolved.
Similarly, Peterson et al. teach common adverse events of drug treatment comprising diarrhea, nausea, vomiting, headache and fatigue [0285], same side effect after terlipressin treatment taught by GLYPRESSIN (p3-4, Undesired effects Table). Peterson et al. teach adverse events of a drug treatment can be managed by holding/interrupting  until the detected adverse events is resolved (severity reduced to acceptable level) and continue/restart the
    PNG
    media_image4.png
    308
    588
    media_image4.png
    Greyscale
 at a reduced dosage below [0332]. Because Peterson et al. suggest non-ischemic drug side effect events comprising diarrhea, nausea, vomiting, headache and fatigue [0285] can be resolved by (i) holding (reading on interrupting) therapy until symptoms of adverse events resolved followed by restarting lower dose of drug to continue treatment, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to interrupt terlipressin if a non-ischemic adverse is detected and restart the terlipressin  at a lower dose of terlipressin after the non-ischemic adverse event is resolved as suggested by Peterson et al., reading on the limitations of claims 9-10. MPEP 2143(I)(C) states “(C) Use of known technique to improve similar devices (methods, or products) in the same way”. In the present case, the use of Peterson’s method of resolving adverse side effect of drug treatment to resolve the same side effect a terlipressin drug treatment is obvious.
With respect to claim 17, Boyer et al. show the dose of terlipressin is effective to produce a reduction in serum creatinine of at least 25% from baseline shown above (p319, Fig 2).
Applicant Arguments
Applicant argues claims 9-10 and 17 are not rendered obvious by Thabut, Boyer, GLYPRESSIN, and Peterson for the reasons as follows.
First, Peterson is non-analogous art as Peterson is not at all related to treating patients with hepatorenal syndrome (Remarks, p7, last para).
Second, no motivation to combine Peterson with Thabut, Boyer, and GLYPRESSIN. As stated above, Peterson teaches the of cancer with wortmannin analogs but this invention is of terlipressin (Remarks, p8, para 1).
Third, no expectation of success even if Thabut, Boyer, GLYPRESSIN, and Peterson were combined because GLYPRESSIN is a leaflet intended guide administration and does not teach interrupting at any point (Remarks, p8, para 2). 
Forth, none of the cited references alone or in combination teach interrupting the for non-ischemic adverse events. Peterson makes no distinction between adverse events (Remarks, p8, para 3).
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s First argument is not persuasive because applicant mistakenly limits Peterson’s teaching to a specific example of worthmannin analogs in treating a cancer patient. Peterson and GLYPRESSIN leaflet are pertinent references in the medical field with respect to adverse event after drug treatment. In fact, Peterson et al. teach common adverse events of drug comprising diarrhea, nausea, vomiting, headache and fatigue after worthmannin analog [0285], same side effect after terlipressin taught by GLYPRESSIN (p3-4, Undesired effects Table). Thus, the first argument “Peterson is non-analogous art” is not persuasive.
Applicant’s Second and Fourth arguments are not persuasive because (a) both worthmannin analogs and terlipressin have common adverse events (Peterson et al. [0285] and GLYPRESSIN (p3-4, Undesired effects Table)) and (b) the adverse events of drug treatment can be resolved by Peterson’s method regardless of the drugs. Since Peterson et al. teach adverse events of a drug treatment can be effectively managed by holding/interrupting until the detected adverse events is resolved (severity reduced to acceptable level) and continue/restart the at a reduced dosage [0332], one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use Peterson’s method to reduce the same adverse events after a drug treatment including both worthmannin analogs and terlipressin.
Applicant’s third argument is not persuasive because applicant’s argument is illogical by attacking GLYPRESSIN but ignoring Peterson’s teachings of record. Peterson et al. teach common adverse events of drug comprising diarrhea, nausea, vomiting, headache and fatigue after worthmannin analog [0285], same side effect after terlipressin taught by GLYPRESSIN (p3-4, Undesired effects Table). Since Peterson et al. teach adverse events of a drug treatment can be effectively managed by holding/interrupting until the detected adverse events is resolved (severity reduced to acceptable level) and continue/restart the at a reduced dosage [0332], one of ordinary skill in the art before the effective filing date of this invention would have expectation of success to use Peterson’s teachings to reduce the same adverse events after a drug treatment including both worthmannin analogs and terlipressin.
For at least the reasons above, the arguments are not persuasive.

2.	Claim 11 is rejected under 35 U.S .C. 103 as being unpatentable over Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. as applied to claims 9-10, 17 and further in view of St George’s Healthcare (p1-44, 2009).
Claim 11 is drawn to the patient is treated with terlipressin as a slow IV bolus injection over 2 minutes every 4 to 6 hours for at least 4 days.
Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. teach an HPR-1 patient treated with terlipressin by slow intravenous administration every 6 hours (Boyer et al. p316, col 1, patients and study design-para 2).
Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. do not explicitly administration of terlipressin via slow IV bolus injection over 2 minutes.
St George Healthcare teaches administration of terlipressin via IV bolus over 3-5 minutes shown as follows (p40), reading on the limitation of claim 11.

    PNG
    media_image5.png
    115
    642
    media_image5.png
    Greyscale

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al.) with St George’s Healthcare administration of terlipressin because (a) Boyer et al. teach an HPR-1 patient treated with terlipressin by slow intravenous (IV) administration every 6 hours (p316, col 1, patients and study design-para 2) and (b) St George Healthcare teaches administration of terlipressin via IV bolus over 3-5 minutes (p40). The combination would have reasonable expectation of success because the references teach slow IV administration of terlipressin.
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claims 12-13 are rejected under 35 U.S .C. 103 as being unpatentable over Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. as applied to claims 9-10, 17, and further in view of Grogono (http://wwwusers. med.cornell.edu/-spon/picu/calc/basecalc.htm. 2001, previously cited 4/23/2020).
Claim 12 is drawn to criterion (iii) is a HCO3 level < 23 mmol/L.
Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. teach a method of treating a HRS-1 patient with partial arterial carbon dioxide pressure (PaCO2) of ≤ 32 mm Hg (Thabut et al. p1873, col 2, para 1) as applied to claims 9-10 and 17 above.
Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al. do not explicitly teach criterion (iii) is a HCO3 level < 23 mmol/L.

    PNG
    media_image6.png
    666
    827
    media_image6.png
    Greyscale
Grogono teaches that the blood bicarbonate is correlated with blood pH and pCO2 in blood. (PaCO2) of ≤ 32 mm Hg (Thabut et al. p1873, col 2, para 1) is correlated to blood bicarbonate ≤ 19.2 mmol/L at physiological pH 7.4, reading on claims 12-13. See calculation as follows.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been found it obvious to combine the teachings (Thabut et al. in view of Boyer et al., in view of GLYPRESSIN leaflet, and in view of Peterson et al.) with Grogono's teaching of blood bicarbonate because Grogono teaches (PaCO2) of ≤ 32 mm Hg can be converted to blood bicarbonate ≤ 19.2 mmol/L at physiological pH 7.4 (see calculation above). The combination would have reasonable expectation of success because (PaCO2) of ≤ 32 mm Hg is equivalent to blood bicarbonate ≤ 19.2 mmol/L at physiological pH 7.4.
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
04-July-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615